DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Chad Rink on August 19, 2021 and September 13, 2021.
The application has been amended as follows: 
Claim 15 Line 3: change “the austenitic stainless steel” to the high-Mn austenitic stainless steel”
Claim 16 Line 2 change “the austenitic stainless steel” to the high-Mn austenitic stainless steel”
Claim 17 Line 2: change “the austenitic stainless steel” to the high-Mn austenitic stainless steel”
Claim 21 Line 2: change “the austenitic stainless steel” to the high-Mn austenitic stainless steel)
Claim 23 Line 3: change “the austenitic stainless steel” to the high-Mn austenitic stainless steel”
Claim 24 Line 3: change “the austenitic stainless steel” to the high-Mn austenitic stainless steel”
Claim 25 Line 2: change “the austenitic stainless steel” to the high-Mn austenitic stainless steel”
Claim 26 Line 2: change “the austenitic stainless steel” to the high-Mn austenitic stainless steel”
Claim 27 Line 2: change “the austenitic stainless steel” to the high-Mn austenitic stainless steel”
Claim 28 Line 2: change “the austenitic stainless steel” to the high-Mn austenitic stainless steel”
Claim 29 Line 2: change “the austenitic stainless steel” to the high-Mn austenitic stainless steel”
Claim 30 Line 2: change “the austenitic stainless steel” to the high-Mn austenitic stainless steel”
Claim 31 Line 2: change “the austenitic stainless steel” to the high-Mn austenitic stainless steel”.

Allowable Subject Matter
Claims 12-31 are allowed.
For reasons of allowance, see examiner’s statement of reasons for allowance in the Notice of Allowance dated September 07, 2021 (section 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/HUMERA N. SHEIKH/                                                                                   Supervisory Patent Examiner, Art Unit 1784                                                                                                                     
/K.A.C./Examiner, Art Unit 1784